Citation Nr: 1739005	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-27 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.


FINDINGS OF FACT

The Veteran's current obstructive sleep apnea was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He contends that this disability began during his military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran served on active duty from August 1978 to December 2002. A review of his service treatment records is silent as to any diagnosis of obstructive sleep apnea.  A post service sleep study, performed in October 2003, showed mild obstructive sleep apnea corrected with continuous positive airway pressure (CPAP).  A subsequent titration sleep study in 2008 also revealed obstructive sleep apnea.

In support of his claim, the Veteran has submitted statements and testimony indicating that he experienced chronic fatigue and difficulty sleeping during service.  

Following a physical examination of the Veteran and a review of his claims file, a VA examiner in February 2010 opined that the Veteran did not meet the criteria for a diagnosis of obstructive sleep apnea, despite his use of a CPAP machine.  The VA examiner diagnosed the Veteran with nocturnal hypoxemia of uncertain etiology.

In June 2012, a second VA examination for sleep disorders was conducted.  The examination report noted that the Veteran was shown to have mild obstructive sleep apnea dating back to his October 2003 sleep study.  The VA examiner then opined that the Veteran's obstructive sleep apnea is less likely than not caused by, related to, or aggravated by his symptoms of chronic fatigue during service.  In support      of this opinion, the VA examiner noted that fatigue was a non-specific symptom that could be secondary to numerous physical or psychologic stressors or the daily demands that are part and parcel of everyday life.  The examiner also noted that the preponderance of medical evidence and expertise reveals the proximate cause of obstructive sleep apnea to be developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI and/or natural aging.

After reviewing the evidence of record, the Board concludes that the Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the testimony regarding relevant symptoms in service provided by the Veteran to be competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). The Board also finds the logic provided in support the VA examiner's June 2012 opinion to be somewhat strained.  While there are many causes of fatigue, this Veteran was diagnosed with obstructive sleep apnea soon after his separation from service.  Moreover, the VA examiner cited aging as a contributing factor and this Veteran served in the military for over 24 years.

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


